Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río,
a la cual se une el Juez Asociado Señor Rebollo López.
En la dinámica social de la que trata el Derecho, el ser humano habrá de depositar su confianza en la norma pre-valeciente y con ella en mente habrá de actuar. Si actuó mal, confiando en una norma equívoca, luego al revisar la actuación y revocar la norma no podemos hacernos los cie-gos ante la conducta pasada y la importancia de sus efectos. Consideraciones de política pública y de orden so*70cial, más que de estricto derecho, se imponen como ante-sala a cualquier posible análisis o acto ulterior.(1)
Una decisión judicial puede tener tanto un efecto retro-activo como prospectivo. Esto es por razón de que “ la ab-soluta retroactividad sería la muerte de la seguridad y la ... confianza pública, y la absoluta irretroactividad sería la muerte del desenvolvimiento del derecho’ ”.(2)
En Gorbea Vallés v. Registrador, 131 D.P.R. 10, 16 (1992), expresamos que “[s]on innumerables las ocasiones en que nos hemos dado a la tarea de darle vigencia pros-pectiva a ciertas doctrinas jurídicas. El criterio para selec-cionar una u otra alternativa muchas veces es ad hoc, de-pendiendo de la situación táctica, circunstancias del caso en particular y consideraciones de equidad y hermen-éutica”. (Citas omitidas.)
Es incuestionable que en la totalidad de los casos en que se han emitido dictámenes judiciales, en los que se pre-tende una aplicación prospectiva, ha sido responsabilidad absoluta del foro judicial que emite el dictamen disponer si su aplicación será de carácter prospectivo o retroactivo.
Es un deber institucional de este Tribunal dejar estable-cido en el caso de autos si los criterios que nosotros mismos esbozamos al momento de tomar la decisión, que son objeto de la Segunda Moción de Reconsideración presentada por los demandados en el caso Civil Núm. CT-95-10 el 30 de enero de 1996, tendrán aplicación prospectiva o retroactiva. No podemos válidamente argumentar que otro debe ser el criterio que prevalezca en cuanto a este asunto. Es un deber ministerial de este Tribunal resolver la con-troversia planteada sobre la aplicación retroactiva o pros-pectiva de nuestra determinación, en el caso de autos.
En Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272 *71(1995), resolvimos que son los propios tribunales quienes están llamados a determinar si la aplicación de un dicta-men se hará de forma prospectiva o retroactiva. Expresa-mos allí que “[e]n el ejercicio de esta discreción, son funda-mentales las consideraciones de política pública y orden social, puesto que nuestro norte debe ser ‘conceder reme-dios justos y equitativos que respondan a la mejor convi-vencia social’ ”. Id., pág. 277.
Cumpliendo con ese deber ministerial que nos atañe, hoy debemos determinar si nuestra decisión, en el caso de epígrafe, debe tener un efecto retroactivo o si, por el con-trario, tal y como aducen los demandados en su Segunda Moción de Reconsideración, ésta sólo debe aplicar pros-pectivamente.
El debido análisis de la cuestión planteada exige que examinemos la fuente y razón de la doctrina de irretroac-tividad o aplicación prospectiva de los fallos, los criterios elaborados para regir su uso, las críticas formuladas a es-tos criterios y el impacto sobre este caso de las conclusio-nes de todo lo anterior.
HH
En el caso de autos, mediante la opinión que emitiéra-mos el 22 de diciembre de 1995, P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995), estudiamos el alcance, a la luz de los hechos particulares del caso, de las disposiciones constitu-cionales que emanan del Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, que exige el uso de fondos públicos para un “fin público”; del Art. II, Sec. 2 de la Constitución del Estado Libre Asociado, supra, que establece que las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral; así como el Art. VI de la Constitución del Estado Libre Aso-*72ciado, supra, que ordena que se dispondrá por ley de todo lo concerniente al proceso electoral así como lo relativo a los partidos políticos y las candidaturas.
Sería injusto concluir que dado el hecho de que las refe-ridas disposiciones constitucionales han estado vigentes desde el momento cuando entró en vigor la Constitución en 1952, los demandados han tenido conocimiento de su con-tenido, lo que convertiría la discusión de los planteamien-tos sobre la aplicación prospectiva en un ejercicio estéril. Sin embargo, nuestra historia constitucional nos obliga a pensar de otro modo.
Si bien es cierto que nuestra constitución dispone que sólo se podrán usar los fondos públicos para “fines públi-cos”, no es menos cierto que la definición de lo que consti-tuye un “fin público” tiene un carácter subjetivo que puede variar dependiendo del que lo defina. Así en la opinión de la mayoría en el caso de autos, expresamos que “[e]l con-cepto ‘fin público’ no es estático, sino que está ligado al bienestar general y que tiene que ceñirse a las cambiantes condiciones sociales de una comunidad específica, a los pro-blemas peculiares que éstas crean y a las nuevas obligacio-nes que el ciudadano impone a sus gobernantes en una sociedad compleja”.(3) Así, a través de la historia de este Tribunal, hemos visto cómo se han autorizado el uso de fondos públicos para anuncios del Gobierno,(4) y se ha re-suelto que en torno a la propaganda gubernamental “el Estado tiene amplísimos poderes”(5) a pesar de que las dis-posiciones constitucionales que aplicamos en este caso han estado vigentes en esas ocasiones. Obligarnos a concluir lo contrario haría prácticamente imposible nuestra labor como intérpretes finales de las leyes de nuestra jurisdic-ción, entre ellas nuestra ley suprema, la Constitución. Esto, ya que si partimos de la premisa de que las disposi-*73ciones tanto estatutarias como constitucionales establecen diáfanamente nuestros derechos, no hubiésemos tenido la oportunidad de crecer jurídicamente al interpretar la Constitución y encontrar otros tantos derechos que ema-nan de disposiciones constitucionales. Como discutiremos más adelante, entendemos que al no haberse establecido con anterioridad un precedente claro que dispusiera de la controversia planteada ante nos, la norma adoptada debe ser de aplicación prospectiva.
M i — I
La doctrina de irretroactividad de algunos fallos judicia-les es de cuño relativamente reciente. Pueblo v. Delgado Rodríguez, 108 D.P.R. 196, 197 (1978). Esta técnica de apli-cación prospectiva de los fallos se desarrolla principal-mente en la jurisdicción federal. Esta no deriva de disposi-ción estatutaria o de disposiciones expresas en la Constitución federal o en la Constitución de Puerto Rico. No es hasta la decisión de Rivera Escuté v. Jefe de Penitenciaría, 92 D.P.R. 765 (1965), que este Tribunal adoptó la referida norma de aplicación prospectiva al aplicar a dicho caso los criterios esbozados por el Tribunal Supremo federal en Linkletter v. Walker, 381 U.S. 618 (1965). La doc-trina de irretroactividad, tanto en la versión original ex-puesta en Linkletter v. Walker, supra, como en sus posteriores aplicaciones a otros casos ha sido objeto de un intenso debate. La generalidad de los estudiosos sobre esta materia considera que la doctrina de irretroactividad puede servir a propósitos útiles en varias situaciones espe-cíficas, pero que deben reexaminarse los criterios tradicio-nalmente empleados para regir su uso.(6)
*74La formulación y el desarrollo de los criterios tradicio-nales para el empleo de la doctrina de aplicación prospec-tiva emanan principalmente de Linkletter v. Walker, supra; Stovall v. Denno, 388 U.S. 293, 297 (1967), y Chevron Oil Co. v. Huson, 404 U.S. 97, 106-107 (1971).
Tanto de la jurisprudencia como de los artículos de re-vistas antes citados emanan unos criterios fundamentales que debemos utilizar al determinar si un fallo judicial debe tener sólo efecto prospectivo. A grandes rasgos, estos crite-rios que evaluaremos en detalle más adelante son los si-guientes:
1. El propósito que persigue la nueva regla a los fines de determinar si su retroactividad lo adelanta.
2. La confianza que se depositó en la antigua norma.
3. El efecto en la nueva norma en la administración de la justicia.
Sin embargo, algunos comentaristas han ido más lejos en la crítica del análisis de estos criterios, al punto de ar-gumentar que “la técnica del efecto prospectivo debe utili-zarse únicamente en aquéllos casos contados en que los fines de la justicia y del respeto a la ley exijan con toda claridad su empleo”.(7) No debemos perder de perspectiva que en estos casos el problema fundamental que debemos resolver es el logro de la justicia, y para determinar esto debemos examinar si a la luz de los criterios antes esboza-dos podemos cumplir mejor con dicho propósito a través de la prospectividad que de la retroactividad.
Difícilmente podemos concebir un caso en el cual se jus-tifique tan abrumadoramente la aplicación prospectiva de la norma o pauta establecida por este Tribunal que en el caso de autos.
*75En Quiles Rodríguez v. Supte. Policía, supra, pág. 277, expresamos lo siguiente:
Anteriormente hemos reconocido como criterios rectores al momento de declarar la retroactividad o prospectividad de una norma jurisprudencial, los siguientes: (1) el propósito que per-sigue la nueva regla a los fines de determinar si su retroactivi-dad lo adelanta; (2) la confianza que se depositó en la antigua norma, y (3) el efecto de la nueva regla en la administración de la justicia. Ello no obstante, la última determinación descan-sará en las consideraciones de índole social, a la luz de los he-chos y las circunstancias particulares de cada caso. (Enfasis suplido.)
Examinemos con brevedad los tres (3) criterios antes enumerados y el criterio medular que se recoge al final del párrafo citado a los efectos de que “la última determinación descansará en las consideraciones de índole social, a la luz de los hechos y circunstancias particulares de cada caso”. (Enfasis suplido.) Quiles Rodríguez v. Supte. Policía, supra, pág. 277.
A. El propósito que persigue la nueva regla a los fines de determinar si su retroactividad lo adelanta.
El caso de autos trata sobre una campaña específica de publicidad llevada a cabo por varias agencias de la Rama Ejecutiva del Gobierno de Puerto Rico para informar al Pueblo sobre sus programas, proyectos, logros, realizacio-nes, proyecciones o planes. Este tipo de campaña está ex-presamente prohibida durante el año electoral por el Art. 8.001 de la Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, mejor conocida como la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3351, pero no así para los años preelectorales.
La mayoría de este Tribunal entendió que el uso de la frase “compromiso cumplido” así como el color azul y la palma de trasfondo convirtieron la campaña en una “de manifiesto corte político-partidista, subvencionada con una *76gran cantidad de fondos públicos, so pretexto de cumplir con un fin público determinado”. (8)
Dicha posición fue la que prevaleció de forma mayoritaria. A la luz de dicha opinión, este Tribunal emitió un injunction preliminar paralizando dicha campaña a partir de 22 de diciembre de 1995.(9)
El 1ro de enero de 1996 entró en vigor la prohibición establecida por el Art. 8.001 de la Ley Electoral de Puerto Rico, supra, por lo que, además de prohibirse la campaña en cuestión por la orden de injunction preliminar que emi-tiera este Tribunal, tampoco podría realizarse dicha cam-paña durante el año electoral, aún si no hubiera mediado nuestra orden.
Tomamos conocimiento judicial de que el Gobernador de Puerto Rico firmó una Orden Ejecutiva el 25 de enero de 1996 para crear una comisión especial con el propósito de delimitar, a la luz de la ley y la jurisprudencia, la respon-sabilidad del Gobierno de informar. Dicha comisión debe rendir un informe en sesenta (60) días. Está integrada por la Secretaria de Estado; el Secretario de Justicia; tres (3) representantes de la Rama Legislativa, uno por cada dele-gación legislativa; un ex juez; representantes de la prensa escrita, radial y televisiva; representantes de las Escuelas de Comunicaciones de las distintas universidades; un re-presentante del campo de las comunicaciones y relaciones públicas y representantes del sector religioso.
Las pautas establecidas en este caso evitarán en lo su-cesivo el uso de fondos públicos bajo circunstancias simila-res a las de esta campaña, poniéndose en aviso a los fun-cionarios públicos concernidos de que no pueden llevar a *77cabo este tipo de promoción. El darle carácter retroactivo a esta norma no la adelanta, puesto que la campaña ya fue totalmente paralizada por orden de este Tribunal. Por su propia naturaleza, el impacto y el efecto de la norma esta-blecida en este caso tiene un carácter prospectivo.
B. La confianza que se depositó en la antigua norma
Es indudable que el caso de autos ha establecido un pre-cedente respecto al uso de fondos públicos por el Gobierno para anunciar sus logros y programas.
El Juez Asociado Señor Hernández Denton así lo reco-noce en su opinión de conformidad al expresar:
Nunca antes habíamos tenido ante nuestra consideración una controversia análoga. Aunque en cuatrienios anteriores otros incumbentes también habían utilizado los medios de comunica-ción comerciales para anunciar sus logros, esta es la primera vez que unos partidos de oposición, tanto en el nivel municipal como en el central, cuestionan este tipo de campaña guberna-mental multimillonaria durante el período preelectoral. (Enfa-sis suplido.) P.P.D. v. Gobernador I, supra, pág. 755.
Válga recordar, además, que el propio Art. 8.001 de la Ley Electoral de Puerto Rico, supra, prohíbe las campañas de logros y programas del Gobierno únicamente durante el año electoral, por lo que los funcionarios de gobierno con-fiaron en que podían anunciar sus logros y programas du-rante el período fuera de dicha veda.
Más aún, este Tribunal reconoció la facultad del Go-bierno para anunciarse en los casos C.E.E. v. Depto. de Estado, supra; Noriega v. Hernández Colón, 126 D.P.R. 42 (1990), y Romero Barceló v. Hernández Agosto, 115 D.P.R. 368 (1984).
A juicio de la mayoría del Tribunal, el uso de la frase “compromiso cumplido”, el color azul y la palma de tras-fondo tuvo una connotación político-partidista. Se trata de una cuestión de apreciación. Es por ello que no podemos inferir que los funcionarios de gobierno involucrados obra-ron a ciencia y conciencia de que estuvieran vulnerando unos principios constitucionales claros.
*78En cuanto al uso de la palma en algunos anuncios, de-bemos señalar que ninguno de los anuncios en cuestión contiene el logo o la insignia de la palma tal como éste es utilizado por el P.N.P. en sus anuncios de campaña o en la papeleta electoral. Se trata, más bien, de algunas palmas según éstas surgen de la flora puertorriqueña que, como sabemos, es abundante en ofrecernos este tipo de árbol. El P.N.P. no es dueño de la palma ni el P.P.D. es dueño de la pava. La palma y la pava le pertenecen al Pueblo de Puerto Rico, como también son del pueblo —de todo el pueblo— el color azul y el color rojo. Lo que le pertenece al P.N.P. y al P.P.D. son unas insignias con un diseño y un logo específico de la palma y de la pava, respectivamente. La palma del P.N.P. es azul y no verde y la pava del P.P.D. es roja y no verde-amarilla. En los anuncios en cuestión no aparecen palmas azules ni insignias de la palma según las usa el P.N.P.
Evidentemente, el caso de autos no es análogo al de Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984), en el cual se trataba de tres (3) insignias oficiales con el logo de la pava en rojo que estaban colocadas en el vehículo oficial del Alcalde de dicho pueblo. Los funcionarios públicos involu-crados en el caso de autos no podían asumir que la norma adoptada en el citado caso les aplicara, ya que en ningún momento utilizaron los logos o las insignias oficiales de ninguno de los partidos políticos debidamente inscritos en Puerto Rico.
Además, existe una alta probabilidad de que los oficia-les de gobierno, a que se refiere el caso de autos, pudieran estar cobijados por una inmunidad cualificada al amparo de lo resuelto en Harlow v. Fitzgerald, 457 U.S. 800 (1982). No cabe duda de que como cuestión de política pública es menester que los servidores públicos estén protegidos contra demandas presentadas en su contra por el hecho de haber ejercido de forma razonable y de buena fe funciones que contienen un elemento de discreción. Se persigue que estos funcionarios actúen con libertad y tomen decisiones sin sentir presiones y amenazas contra sus patrimonios. *79De Paz Lisk v. Aponte Roque, 124 D.P.R. 472, 495 (1989). Más aún, cuando dichos servidores públicos desempeñan sus funciones a la luz de dictámenes judiciales o leyes que pueden razonablemente interpretarse como que autorizan sus actuaciones(10)
C. El efecto de la nueva regla en la administración de la Justicia
En la eventualidad de que no le demos un carácter pros-pectivo a las normas establecidas en el caso de autos, esta-ríamos abriendo una caja de pandora que pudiera desenca-denar un cúmulo de litigios sobre los anuncios y gastos de las administraciones de gobierno en Puerto Rico durante los últimos quince (15) años, sobrecargando a los tribuna-les con litigios en los cuales tendrían que evaluar sobre si los anuncios de las múltiples agencias de gobierno durante ese tiempo respondían o no a un fin público o si, por el contrario, dichos anuncios contenían mensajes de corte político-partidista. Ello ocasionaría no sólo un impacto ad-verso a la administración de la Justicia por razón de au-mentar el número de casos pendientes ante los tribunales, sino que requeriría a los tribunales involucrarse en la de-terminación de cuestiones altamente especulativas, inclu-yendo la determinación de lo que constituye o no un daño político susceptible de ser cuantificado. De establecerse la norma con carácter prospectivo, y tomando en considera-ción el efecto preventivo que la decisión en el caso de autos sin duda tiene para evitar que se repita este tipo de cam-paña en el futuro, el impacto en el sistema de administra-ción de la justicia sería mucho menor, lo cual redundará en beneficio para los miles de litigantes que acuden al sistema en búsqueda de justicia rápida en casos de otra naturaleza.
*80D. Consideraciones de índole social, a la luz de los he-chos y circunstancias particulares de cada caso
No podemos perder de perspectiva que este caso, el Núm. CT-95-10, tiene como partes contendoras al P.P.D. contra el P.N.P., o sea, a los dos (2) partidos políticos prin-cipales de Puerto Rico durante los últimos veintiocho (28) años; que desde las elecciones de 1968 esos dos (2) partidos políticos se han venido disputando el poder; que en las úl-timas siete (7) elecciones generales efectuadas en nuestra isla uno (1) de esos dos (2) partidos ha logrado ganar la gobernación en cuatro (4) ocasiones y el otro en tres (3) ocasiones, lo que ha representado una serie de elecciones reñidas y campañas electorales sumamente intensas y dis-putadas y que nos encontramos de nuevo en un año electoral.
El impacto social de un pleito entre el P.N.P. y el P.P.D., en un año de elecciones, con demandas y contrademandas para reclamar daños por actuaciones de funcionarios de gobierno de uno y otro partido; con el uso de métodos de descubrimiento de prueba para tratar de obtener informa-ción que les sirva recíprocamente para obtener municiones de campaña, no es lo que conviene a Puerto Rico a los fines de la justicia.
La presentación de reclamaciones recíprocas por daños tendría el efecto de utilizar el proceso judicial para obtener supuestos resarcimientos o indemnizaciones que tendrían que provenir de los fondos para la campaña de uno u otro partido. Se pretendería utilizar el proceso judicial como un arma para ganar o perder las elecciones tratando cada par-tido de dejar al otro desprovisto de los recursos financieros para realizar su campaña. Este Tribunal no debe prestarse a permitir que eso ocurra. No es justo y mucho menos con-veniente para nuestra sociedad, que después que las par-tes pretendan destruirse una a la otra, al final de la jor-nada nos reservemos el derecho de determinar que no se probaron los daños o que éstos no proceden. Puerto Rico *81sufriría un daño irreparable de permitirse semejante contienda. Somos nosotros, ahora, quienes podemos preve-nir la exacerbación de las pasiones políticas que un caso con este potencial inflamatorio puede crear en un año electoral.
Si hubo un daño irreparable por los anuncios, un resar-cimiento por daños monetarios no lo va a reparar. El injunction preliminar que fue otorgado concedió un remedio más poderoso que una reparación por daños, que en última instancia son altamente especulativos y ni siquiera fueron reclamados.
Por otra parte, es sumamente injusto que la norma o pauta establecida en este caso afecte derechos contractua-les entre las agencias del Gobierno, los proveedores de ser-vicios, los subcontratistas y los medios de comunicación, lo cual podría traer alegaciones de que ex post facto se han menoscabado las obligaciones contractuales o que se ha violentado el debido proceso de ley.
Por estas consideraciones, determinaría la aplicación prospectiva de la decisión de este Tribunal.
H-1 H — i
Se supone que la Rama Judicial, la rama no política del Gobierno, sirva para sosegar los ánimos en nuestra socie-dad, apartándonos de las estridencias que frecuentemente se generan en otros ámbitos de nuestra vida de pueblo y, ciertamente, no debemos ser nosotros quienes le “echemos leña al fuego” o permitamos que uno u otro partido, me-diante el proceso judicial, “arrime la brasa a su sardina”. Este Tribunal, al conceder el injunction preliminar, tomó la decisión que estimó justa. Permitir una secuela de recla-maciones dentro de este pleito o en otros pleitos similares por no darle desde ahora efecto prospectivo a la decisión es permitir que se sigan dando golpes luego de sonar la campana. Si lo medular para determinar la retroactividad *82o prospectividad de nuestra decisión es, como expresamos en Quiles Rodríguez v. Supte. Policía, supra, pág. 277, “consideraciones de índole social, a la luz de los hechos y las circunstancias particulares de cada caso”, es un deber ineludible de este Tribunal reconsiderar la opinión y sen-tencia emitida, únicamente a los fines de darle carácter prospectivo a la norma y la pauta establecida, dejando en vigor el injunction preliminar.
Entendemos que no es prematuro pronunciarnos sobre la prospectividad de las normas o pautas establecidas en el caso de autos, ni que en esta etapa de los procedimientos una expresión sobre el particular sea consultiva. La confu-sión fue creada por la expresión inesperada y errónea de la opinión mayoritaria a los efectos de que “[igualmente se reconoce la facultad de dicho tribunal para ordenar cual-quier otro remedio que en derecho proceda, incluso la com-pensación de los daños sufridos por la parte demandante, todo ello después de dar oportunidad a la parte demandada a ser oída y presentar sus defensas”.(11) Por otro lado, se dispuso en la opinión mayoritaria que “[s]e prohibirá, ade-más, al Estado Libre Asociado de Puerto Rico, a los demás demandados y a sus agentes, funcionarios, empleados y mandatarios, el desembolso de fondos públicos para el pago de las publicaciones hechas de tales anuncios”. (12) Es-tas expresiones crean la necesidad de que determinemos ahora la aplicación prospectiva de las normas y pautas es-tablecidas en el caso de autos.
En cuanto a la moción de reconsideración presentada por la Administración de Seguros de Salud de Puerto Rico (ASES) y su Director Ejecutivo Interino, entendemos que procede desestimar la causa de acción contra esta parte, ya que no surge de la prueba presentada ante nos ni la que tuvo ante sí el tribunal de instancia que la parte aquí re-*83currida hubiese formulado una causa de acción que justifi-que la concesión de un remedio contra A.S.E.S.

 R. Calderón Jiménez, Retroactividad o prospectividad de las decisiones de los tribunales, 53 (Núms. 2-3) Rev. C. Abo. P.R. 107 (1992).


 Quiles Rodríguez v. Supte. Policía, 139 D.P.R. 272 (1995), citando a R. Calderón Jiménez, supra, pág. 207.


 P.P.D. v. Gobernador I, 139 D.P.R. 643, 686 (1995).


 Noriega v. Hernández Colón, 126 D.P.R. 42 (1990).


 C.E.E. v. Depto. de Estado, 134 D.P.R. 927 (1993).


 Véanse: T. Carpinello Homady, Retroactivity of Constitutional Decisions— Criminal Procedure, 23 Duq. L. Rev. 789 (1985); R.W. Ginn, United States Supreme Court Changes in Determining Whether Judicial Decision Should Apply Retroactively, 25 Creighton L. Rev. 29 (1991); J.B. Rossler, Prospective Application of Judicial *74Decisions, 33 Ala. L. Rev. 463 (1982); H. Schwartz, Retroactivity, Reliability and Due Process: A Reaply to Professor Mishkin, 33 U. Chi. L. Rev. 719 (1966); J. Bernard Corr, Retroactivity: A Study in Supreme Court Doctrine “As Applied”, 61 N.C.L. Rev. 746 (1983).


 Pueblo v. Delgado Rodriguez, 108 D.P.R. 196, 203 (1978).


 P.P.D. v. Gobernador I, supra, pág. 701.


 En el caso principal que nos ocupa, P.P.D. v. P.N.P., Caso Civil Núm. CT-95-10, el P.P.D. no presentó su demanda hasta el 14 de noviembre de 1995. El 6 de diciembre de 1995 el tribunal de instancia declaró con lugar el injunction preliminar y ordenó la parabzación de la campaña, lo cual acató la parte demandada mientras el asunto estuvo pendiente ante nos.


 Véanse: C.E.E. v. Depto. de Estado, supra; Noriega v. Hernández Colón, supra; Marrero v. Mun. de Morovis, 115 D.P.R. 643 (1984), y el Art. 8.001 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3351.


 (Énfasis suprimido.) P.P.D. v. Gobernador I, supra, pág. 704.


 (Énfasis suprimido.) Id.